DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2019 and 10/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of group I (claims 1-10) in the reply filed on 5/6/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Further, applicant has cancelled non-elected claims 11-20. 

Claim Status
Claims 1-10 are pending and being examined with claims 11-20 are cancelled. 

Claim Objections
Claim 2 is objected to because of the following informalities:  reads “Claim 1:” should read as “Claim 1,” in line 1.  Appropriate correction is required
Claim 9 is objected to because of the following informalities: reads “the biological sample is one of a processed sample and unprocessed sample” should read as “the biological sample is one of a processed sample or unprocessed sample” in lines 1-2. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a staining cartridge configured to receive the insertable module… a sled configured to receive the insertable module” in lines 4 and 8, respectively.  Does the staining cartridge receive the insertable module or does the sled receive the insertable module?  Is the sled part of the staining cartridge or is it the staining cartridge part of the sled?  Applicant does specify which structure of the two structures receives the insertable module, thus the limitation is unclear.  For the purpose of prosecution, the examiner interprets the sled as being part of the staining cartridge for receiving the insertable module.  Claims 2-10 are rejected through virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barttrell et al (US 20150346097 A1; hereinafter “Battrell”).
Regarding claim 1, Battrell teaches an analogous art of a disposable fluorescent detection system (Battrell; Abstract; para [14]; microfluidic device format are provided for detection of a wide spectrum of biomarker molecules. Such devices are generally disposable and low-cost), the system comprising: 
an insertable module configured to receive a biological sample therein (Battrell; para [117]; Fig. 11A, 11B; insertable microassay cartridge 1100), the insertable module including a well in which the biological sample is positioned (Battrell; para [117]; Fig. 11B, 13; sample wells 1201); and 
a staining cartridge configured to receive the insertable module including the biological sample therein, the insertable module being positioned in the staining cartridge (Battrell; para [98]; Fig. 1, 2; microfluidic cartridge 200 may be mounted in the instrument chassis 106), 

wherein a sled configured to receive the insertable module has corresponding first and second inclined planes on a bottom surface thereof (Battrell; para [110, 112]; Fig. 8, 9A; docking bay is configured for receiving the nose of the cartridge at the projecting lip 515 of the docking bay); and 
wherein the first and second inclined planes of the insertable module and the first and second inclined planes of the sled are configured to transform horizontal movement of the insertable module into the staining cartridge into a vertical movement of the sled such that the sled is pushed upward (Battrell; para [112]; During docking of the loaded cartridge, the function of the clamping mechanism is to urge the floating stage and spring-mounted chassis 301 with inserted cartridge downward onto the pneumatic interface port and heater module).
Note: The instant claim contain a large amount of functional language (ex: "configured to…", “using…”, “”). However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 9, Battrell teaches the system of Claim 1, wherein the biological sample is one of a processed sample and unprocessed sample (Battrell; para [120]; processed sample is transferred to card 1200).
Regarding claim 10, Battrell teaches the system of Claim 1, wherein the biological sample is one or more of tissue, cells and a biopsy of tissue or cells (Battrell; para [76]; Target analyte: or "analyte of interest", or "target molecule", may include a nucleic acid, a protein, an antigen, an antibody, a carbohydrate, a cell component, a lipid, a receptor ligand, a small molecule such as a drug).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barttrell et al (US 20150346097 A1; hereinafter “Battrell”) in view of Battrell et al (US 20120177543 A1; hereinafter “Battrell-2”). 
Regarding claim 2, Battrell teaches the system of Claim 1, 
wherein the insertable module further includes an imaging window (Battrell; para [117, 119, 121, 123, 135, 140, 143]; Fig. 11A, 12, 13A, 14B; Window 1101). 
Battrell does not teach the insertable module comprising an absorbent material is configured to wick away stain from the imaging window.
However, Battrell-2 teaches an analogous art of a compact device for staining and/or labeling reactions (Battrell-2; Abstract) comprising an insertable module (Battrell-2; para [157]; Fig. 10; microfluidic card 150) further comprising an imaging window (Bartrell-2; para [157]; Fig. 10; a window for the test field 162) and an absorbent material is configured to wick away stain from the imaging window (Bartrell-2; para [150, 157]; Fig. 8A, 10; bibulous material (an absorbent pad or bat 101) positioned in the waste receiving reservoir…waste reservoir 161) .  It would have been obvious to one of ordinary skill in the art to have modified the insertable module of Battrell to comprise the absorbent material as taught by Battrell-2, because Battrell-2 teaches that the adsorbent pad is designed to prevent egress of contaminated sample and reagents (Battrell-2; para [150]). 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Battrell in view of Yamamoto et al (US 20110157349 A1; hereinafter “Yamamoto”).  
Regarding claim 3, Battrell teaches the system of Claim 1, with the staining cartridge including the insertable module (Battrell; para [98]; Fig. 1, 2; microfluidic cartridge 200 may be mounted in the 
Battrell does not teach the insertable module is positioned in a microscope system using the motorized mechanism. 
However, Yamamoto teaches an analogous art of stage control device (Yamamoto; Abstract; para [2, 3]; stage control device for observing tissue subjected to a staining process) comprising a staining cartridge (Yamamoto; para [40]; The preparation PRT is prepared by fixing a section of a tissue such as a connective tissue of blood or the like, an epithelial tissue, both tissues or the like to a glass slide…tissue section is stained as required) positioned in a microscope system (Yamamoto; para [39]; The microscope 1 has a stage 11 on which a preparation PRT can be disposed) using a motorized mechanism (Yamamoto; para [69]; Fig. 3, 4B; actuator AT2).  It would have been obvious to one of ordinary skill in the art to have motorized mechanism of Battrell to position the stain cartridge inside a microscope system as taught by Yamamoto, because Yamamoto teaches that the microscope system improves efficiency of obtainment of images of a sample without changing a depth of field (Yamamoto; para [15]). 
Regarding claim 4.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barttrell in view of Yamamoto and in further view of Bui et al (US 20130071858 A1; hereinafter “Bui”). 
Regarding claim 5, Battrell teaches the system of Claim 4, with the staining cartridge.
Modified Battrell does not teach the staining cartridge configured to promote movement of stain onto the biological material of the insertable module.
However, Bui teaches an analogous art of an automated staining system (Bui; Abstract; para [2]) comprising a staining cartridge (Bui; para [70, 71]; Fig. 4A, 4B; Sample processing system 400) configured to promote movement of stain onto the biological material of the insertable module (Bui; para [70, 71, 73]; Fig. 4A, 4B; Sample processing system 400 includes reagent cartridge 408… Reagent cartridge 408 may be a cartridge that contains a reagent or other processing fluid to be applied to slide 422).  It would have been obvious to one of ordinary skill in the art to have modified the staining cartridge of modified Battrell to be configured to promote movement of stain onto the biological material of the insertable module as taught by Bui, because Bui teaches that the reagent are suitable for a potentially unlimited variety of procedures, including immunohistochemistry procedures, staining procedures, in situ hybridization procedures, other histochemical procedures (Bui; para [51]).  Examiner indicates that the modified staining cartridge taught by Bui is capable of promoting movement in the well of the insertable module taught by modified Battrell (see MPEP 2114). 
Regarding claim 6, Battrell teaches the system of Claim 5, with the staining cartridge.  
Modified Battrell does not teach wherein a stain storage assembly is configured to be positioned in one of the top shell and the bottom shell to provide the stain to the biological sample in the well of the insertable module. 
However, Bui teaches an analogous art of an automated staining system (Bui; Abstract; para [2]) comprising a staining cartridge (Bui; para [70, 71, 73]; Fig. 4A, 4B; Sample processing system 400) further comprising a top shell and bottom shell (Bui; para [70]; Fig. 4A; system 400 and includes lower portion 
Regarding claim 7, Battrell teaches the system of Claim 6 (the staining cartridge of modified Battrell is modified to comprise the top shell and bottom shell as taught by Bui discussed above in claim 7; the system of modified Battrell is modified to teach the microscope system comprising the clamping assembly discussed above in claim 4), wherein a piercing barb on an upper surface of the sled is configured to puncture a stain manifold seal of the stain storage assembly in the staining cartridge such that the stain is dropped into the well (Bui; para [73]; when capsule 416 within reagent recess 414 is punctured, a reagent (e.g., liquid reagent) within capsule 416 is expelled into reagent recess 414 and down through outlet channel 418) while a spring seal is pressed down, sealing an area around the biological sample and allowing the stain to accumulate (Yamamoto; para [80]; Fig. 3; holding section 59 
Regarding claim 8, Battrell teaches the system of Claim 6 (the top shell of modified Battrell is modified to comprise a stain storage assembly as taught by Bui discussed above in claim 6), wherein the stain in the stain storage assembly is configured to provide at least one of stain and wash solutions for a plurality of biological samples (Bui; para [4, 52]; Reagent cartridge 208 may further be used to facilitate application of one or more secondary reagents onto the slide…biological samples such as blood and tissue).  Examiner indicates that the stain storage assembly comprises one or more reagents capable of being used for blood or tissue (see MPEP 2114). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798